   ,         Case 3:18-cr-04025-DMS Document 59 Filed 05/21/21 PageID.141 Page 1 of 2                                         --
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                             FILED
                                                                                                                     MAY 21 2021
                                     UNITED STATES DISTRICT COUR'
                                           SOUTHERN DISTRICT OF CALIFORNIA                                 CLERK, U.S. DISTRICT COURT
                                                                                                        SOUTHERN DISTR&O~UFORNIA

              UNITED STATES OF AMERICA                                JUDGMENT IN ACRI :'::::                T   -   •   --        DEPlllV
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                V.

                      OSCAR SANCHEZ                                      Case Number:        l 8CR4025-DMS

                                                                      Sara Peloguin FD
                                                                      Defendant's Attorney
 REGISTRATION NO.                78088298

 •-
 THE DEFENDANT:
 12:1 admitted guilt to violation of allegation(s) No.       l,2and6

 D     was found guilty in violation of allegation(s) No.                                              after denial of guilty.
                                                            ------------
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Nnmber                   Natnre of Violation

                1                    Failure to complete residential drug treatment
                2                    Failure to report as directed
                6                    Unauthorized travel out of district




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.



                                                                              oflmps:S:&2
                                                                       May 21 2021
                                                                       Date


                                                                       HON. Dana M. Sabraw
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
               Case 3:18-cr-04025-DMS Document 59 Filed 05/21/21 PageID.142 Page 2 of 2
   /"
, /AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

   DEFENDANT:                 OSCAR SANCHEZ                                                           Judgment - Page 2 of2
   CASE NUMBER:               18CR4025-DMS

                                                     IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    EIGHT (8) MONTHS.




    •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    •     The court makes the following recommendations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall surrender to the United States Marshal for this district:
          •     at _ _ _ _ _ _ _ _ A.M.                          on
          •     as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •    Prisons:
           •    on or before
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                          RETURN

     I have executed this judgment as follows:

           Defendant delivered on                                           to

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL




                                                                                                          18CR4025-DMS
